An unpublis

SUPREME COURT
0;
NEVADA

ERK'S ORDER
mlm 
6%

‘

u
T
H
u
‘1
I
u
I

U

V

T

I

‘l

 

‘- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

LESLIE WEINBERG,
Appellant,

No. 66290

vs.
BRIAN HAYMQRE, DDS.1
INDIVIDUALLY,

Res ondent.

     

ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, and cause
appearing, this appeal is dismissed. The parties shall bear their own costs
and attorney fees, NRAP 422(k)).

It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LIND

BY: :22"

Hon. Kerry Louise Barley, District Judge
Stephen Haberfeld, Settlement Judge

Eglet Prince

Keating Law Group

Lauria Tokunaga Gates & Linn, LLP/Las Vegas
Eighth District Court Clerk